Name: Commission Regulation (EEC) No 3655/81 of 18 December 1981 laying down protective measures in respect of import of live plants into Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 81 Official Journal of the European Communities No L 364/29 COMMISSION REGULATION (EEC) No 3655/81 of 18 December 1981 laying down protective measures in respect of import of live plants into Greece towards Greece will continue at an increased rate ; whereas a further sharp fall in the quantities of Greek products which can be sold through the market is likely ; Whereas the assessment of the market situation outlined above implies that the Greek market for live plants is undergoing, on account of consignments from the other Member States and from non-member countries, serious disturbance likely to jeopardize the objectives in Article 39 of the Treaty ; whereas, in these circumstances, it is necessary to take protective measures in respect of the said consignments ; Whereas, for this purpose , introduction onto Greek territory of live plants from all sources should be suspended for the period strictly necessary for elimina ­ tion of the disturbances described above ; Whereas the special situation of products in course of consignment to Greece at the time this Regulation is published should be taken into account, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular the third subparagraph of Article 130 (2) thereof, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like , cut flowers and ornamental foliage ('), and in particular Article 9 (2) thereof, Whereas the Hellenic Republic requested the Commission on 11 December 1981 to take protective measures against imports into Greece of live plants from the other Member States and from non-member countries ; whereas further data in support of that request were supplied on 17 December 1981 ; Whereas Greek production of live plants in 1981 is estimated at some 3 900 000 ; whereas that production is approximately the same as in previous years ; Whereas, since July 1981 , only 20 % of that produc ­ tion has been sold on the Greek market ; whereas, during the second half of 1980 , the proportion of Greek production sold amounted to more than 60 % ; Whereas, following Greek accession to the Commu ­ nity and the relaxation in the conditions for imports of live plants into that Member State, consignments from other Member States and from non-member countries have substantially increased in 1981 over the previous year ; whereas the said consignments have increased particularly during recent weeks, reaching a level during the period 1 November to 1 1 December 1981 three times that found during the same period of 1980 ; Whereas the said imports are made at prices below half the production prices for plants grown in Greece ; Whereas this situation has required Greek producers to make a substantial reduction in the quantities put up for sale ; Whereas, in view of the development over the marketing year, there is a risk that consignments Article 1 1 . Release onto the market in Greece of the products referred to in the first indent of paragraph 2, including products in one of the situations referred to in Article 9 (2) of the Treaty, shall be forbidden until 31 January 1982 . 2. The provisions of this Regulation :  shall apply to live plants within subheading 06.02 D of the Common Customs Tariff, with the excep ­ tion of rooted cuttings,  shall not apply to the products referred to in the first subparagraph where proof is provided that consignment from the non-member country or Member State in question to Greece took place before the date of entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European ( i ) OJ No L 55, 2 . 3 . 1968 , p . 1 . Communities. No L 364/30 Official Journal of the European Communities 19 . 12. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1981 For the Commission Poul DALSAGER Member of the Commission